Citation Nr: 0515719	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-25 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
service connection for leukemia has been received.  

2.  Entitlement to service connection for claimed leukemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by RO.  

In its present adjudication, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim.  A previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  

In any event, regardless of RO action, the Board is legally 
bound to decide the threshold issue of whether the evidence 
is new and material before addressing the merits of a claim.  

The now reopened claim of service connection for leukemia is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  By April 2000 decision, the Board denied the veteran's 
claim of service connection for leukemia.  

2.  The evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been received since April 
2000.  



CONCLUSION OF LAW

The additional evidence presented since April 2000 is new and 
material, and the claim of service connection for leukemia is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for leukemia.  

Given the favorable action taken hereinbelow, the Board 
concludes that VA has fulfilled any development duties under 
VCAA.  Any defect in this regard must be considered to 
harmless.  


Factual Background

The veteran's service medical records fail to reflect a 
diagnosis of leukemia.  

In March 1991, the veteran filed a claim of service 
connection for leukemia to include as secondary to herbicide 
exposure during service in the Republic of Vietnam.  

By an April 1994 rating decision, the RO denied the veteran's 
claim.  The veteran was notified of the decision but did not 
initiate an appeal, timely or otherwise, and the rating 
decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2004).  

In February 1998, the veteran applied to reopen his claim of 
service connection for leukemia.  The RO denied the veteran's 
claim in March 1998 indicating that new and material 
evidence, sufficient to reopen the finally decided claim, had 
not been received.  

In August 1998, the veteran submitted a letter from S.C. 
Foote, M.D. dated that month indicating that she was treating 
the veteran for chronic myelogenous leukemia that was 
apparently diagnosed in February 1989.  

By April 2000 decision, the Board reopened the veteran's 
claim of service connection for leukemia based primarily on 
the new evidence from Dr. Foote.  

In November 2000, the veteran again applied to reopen his 
claim of service connection for leukemia.  

In a March 2001 written statement, the veteran recounted 
several episodes of being sprayed with Agent Orange during 
his service in the Republic of Vietnam.  

A March 2001 letter from Dr. Foote reflected that she was 
still treating the veteran for chronic myelogenous leukemia.  
Dr. Foote stated that the veteran served in Vietnam and was 
exposed to herbicide at that time.  She indicated that 
chronic myelogenous leukemia was associated with exposure to 
radiation but that the role of herbicides should be 
considered.  

In October 2002, VA medical records dated from May 1996 to 
August 2002 were associated with the claims file.  The 
records indicate a diagnosis of chronic myelogenous leukemia 
without remission.  

By December 2002 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim.  


Law and Regulations 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the United 
Stated Court of Appeals for Veterans Claims (Court) further 
delineated the first step of the Manio analysis by dividing 
it into three questions.  The Court indicated that the first 
question for the decision maker is whether newly presented 
evidence is actually "new" in the sense that it was not of 
record at the time of the last final disallowance of the 
claim and was not merely cumulative of other evidence of 
record.  

The second question is whether the evidence is "probative" of 
the "issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  The third question is whether, in light of all of the 
evidence of record, there is a reasonable possibility that 
the outcome of the claim on the merits would be changed.  
Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. 
App. at 283.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.  

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  


Discussion

The Board will begin by examining the evidence received since 
the Board's final April 2000 decision denying service 
connection for leukemia.  See Manio, supra; Evans, supra.

Since April 2000, the Board has received a March 2001 letter 
from Dr. Foote regarding the etiology of the veteran's 
disease, a statement from the veteran asserting a link 
between his leukemia and exposure to Agent Orange in Vietnam, 
and VA medical records reflecting a diagnosis of chronic 
myelogenous leukemia without remission.  

This evidence is new as it became associated with the claims 
file only after the Board's April 2000 decision denying 
service connection for leukemia.  

This evidence is also material in that it reflects a medical 
opinion of a possible link between the veteran's chronic 
myelogenous leukemia and exposure to herbicides in the 
Republic of Vietnam.  See Evans, supra.  

Finally, upon review of the record, the Board is of the 
opinion that with further development, there is a reasonable 
possibility that the outcome of the claim on the merits will 
be changed.  Id.; Dolan, supra.  

At the very least, the new evidence from Dr. Foote 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's leukemia, even where it 
would not ultimately convince the Board to grant a claim.  
See Hodge, supra.  

Due to the foregoing, the Board concludes that the veteran 
has submitted new and material evidence, sufficient to reopen 
his claim of service connection for leukemia.  38 C.F.R. 
§ 3.156 (2000).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for leukemia, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

Given the favorable action taken hereinabove, the RO take 
appropriate steps to review the reopened claim on the merits.  
This should include sending the veteran any indicated VCAA 
notice.  The veteran should be asked to submit competent 
evidence to support his claim.  

The RO in this regard should obtain copies of all records 
referable to treatment received by the veteran for his 
claimed leukemia.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should send the veteran a 
letter detailing the provisions of VCAA 
as they apply to claims of service 
connection.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159 (2004).  The veteran should be 
informed that he may submit other 
competent evidence to support his lay 
assertions that he has leukemia due to 
herbicide exposure in service.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of clinical records referable to 
treatment received for the claimed 
leukemia.  

3.  Then, following completion of the 
requested development and any other 
action deemed appropriate, the RO should 
undertake to review the veteran's 
reopened claim.  If indicated, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


